DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,286,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose substantially similar process steps for treating disease with slight variations that an artisan skilled in the art would have considered as obvious based on finite experimentation to achieve desired results.  Specifically, claim 1 of the cited patent discloses a method for treating a disease comprising hypertension, diabetes, end-stage renal disease, or obesity, the method comprising: inserting a balloon delivery catheter into a body lumen, comprising inserting the balloon delivery catheter into a treatment site in a main renal artery branch, an extra-renal artery branch, a hepatic artery, a hepatic celiac artery, a hepatic artery branch, a right hepatic artery, a left hepatic artery, a common hepatic artery, a proper hepatic artery, a hepatic celiac artery, a celiac artery, a gastric artery, a right gastric artery, a left gastric artery, a gastroduodenal artery, or an esophageal branch artery; inflating the balloon delivery catheter at the treatment site; infusing a formulation from the inflated balloon delivery catheter to a wall of the body lumen adjacent to nerves or nerve endings at the treatment site, wherein at least one ingredient of the formulation is chosen from ethanol and acetic acid, wherein an amount of the formulation delivered is effective to injure or damage the nerves or nerve endings to relieve symptoms of the treated disease; deflating the balloon delivery catheter; and withdrawing the delivery catheter from the body lumen.  Claim 2 of the cited patent discloses the method of claim 1, wherein the formulation comprises one or more ingredients chosen from water, saline, hypertonic saline, phenol, methanol, ethanol, absolute alcohol, isopropanol, propanol, butanol, isobutanol, ethylene glycol, glycerol, acetic acid, lactic acid, propyl iodide, isopropyl iodide, ethyl iodide, methyl acetate, ethyl acetate, ethyl nitrate, isopropyl acetate, ethyl lactate, lipiodol, urea, derivatives thereof, and combinations thereof.  Claim 3 of the cited patent discloses the method of claim 1, wherein the formulation comprises a gas or vapor chosen from oxygen, nitrogen, helium, argon, air, carbon dioxide, nitric oxide, water, phenol, methanol, ethanol, absolute alcohol, isopropanol, propanol, butanol, isobutanol, ethylene glycol, glycerol, acetic acid, lactic acid, propyl iodide, isopropyl iodide, ethyl iodide, methyl acetate, ethyl acetate, ethyl nitrate, isopropyl acetate, and ethyl lactate, and mixtures thereof.  Claim 4 of the cited patent discloses the method of claim 1, wherein the formulation comprises a therapeutic agent for nerve denervation, wherein the therapeutic agent is chosen from sodium channel blockers, tetrodotoxins, saxitoxins, decarbamoyl saxitoxins, vanilloids, neosaxitoxins, lidocaines, conotoxins, cardiac glycosides, digoxins, glutamates, staurosporines, amiodipines, verapamils, cymarins, digitoxins, proscillaridins, quabains, veratridines, domoic acids, oleandrins, carbamazepines, aflatoxins, guanethidines, guanethidine sulfates, and a combination thereof.  Claim 5 of the cited patent discloses the method of claim 1, wherein the formulation comprises an azeotrope.  Claim 6 of the cited patent discloses the method of claim 1, wherein the formulation consists of ethanol.  Claim 7 of the cited patent discloses the method of claim 1, wherein the formulation comprises a gas, vapor, liquid, solution, emulsion, suspensions of one or more ingredients, or a combination thereof.  Claim 8 of the cited patent discloses the method of claim 7, wherein the formulation comprises a vapor of one or more ingredients and heat is generated by condensation of the vapor into liquid on the wall of the body lumen adjacent the nerves or nerve endings at the treatment site, or wherein the formulation comprises a liquid, solution, emulsion, or suspension, and heat is transferred from the formulation to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site, or a combination thereof.  Claim 9 of the cited patent the method of claim 1, wherein the formulation is at a temperature ranging from −40° C. to 140° C.        Claim 10 of the cited patent discloses the method of claim 1, wherein during the infusion, the wall of the body lumen adjacent the nerves or nerve endings at the treatment site has a temperature of −40° C. to      140° C.  Claim 11 of the cited patent discloses the method of claim 1, wherein the method delivers an amount of heat or energy to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site ranging from 2 cal/g to 150 cal/g.  Claim 12 of the cited patent discloses the method of claim 1, wherein pressure of the formulation during infusion ranges from 0.1 atm to 14 atm.  Claim 13 of the cited patent discloses the method of claim 1, wherein an amount of the formulation infused to the treatment site ranges from 0.2 microliters to 200 milliliters.  Claim 14 of the cited patent the method of claim 1, wherein the method comprises inserting the delivery catheter into the body lumen for 2 seconds to 60 minutes.  Claim 15 of the cited patent discloses the method of claim 1, wherein the balloon delivery catheter is chosen from a single balloon delivery catheter, a double balloon delivery catheter, a dumbbell balloon infusion catheter, and combinations thereof.  Claim 16 of the cited patent discloses the method of claim 1, wherein the balloon delivery catheter is a dilating balloon catheter comprising: a proximal end; a distal end; a wire lumen; a balloon inflation lumen; a formulation infusion lumen and/or a vacuum lumen; an expandable balloon; and a non-expandable shaft, wherein the expandable balloon section and/or the non-expandable shaft comprise at least a first section having a plurality of voids that are micro-holes, and wherein the expandable balloon section and/or the non-expandable shaft comprise at least a second section free of voids.  Claim 17 of the cited patent discloses the method of claim 16, wherein the expandable section comprises a first distal section, a first middle section, and a first proximal section, wherein the diameter of the first distal section and the first proximal section are larger than the diameter of the first middle section.  Claim 18 of the cited patent discloses the method of claim 16, wherein the voids in the expandable section or non-expandable section allow a formulation to penetrate into the wall of the body lumen at a pressure higher than that of the body lumen.  Claim 19 of the cited patent discloses the method of claim 1, wherein the chemical formulation comprises ethanol, acetic acid, ethanol and water, an ethanol/water azeotrope, or ethanol and acetic acid.  Claim 20 of the cited patent discloses the method of claim 1, wherein the chemical formulation is 1 wt. % to 100 wt. % acetic acid.  Claim 21 of the cited patent discloses the method of claim 1, wherein the chemical formulation comprises ethanol and acetic acid.  Claim 22 of the cited patent discloses the method of claim 1, wherein the chemical formulation comprises ethanol and water.  Claim 23 of the cited patent discloses the method of claim 1, wherein the chemical formulation comprises an ethanol/water azeotrope.  Claim 24 of the cited patent discloses the method of claim 1, further comprising flushing distal portions of body lumen with saline or water.  Claim 25 of the cited patent discloses the method of claim 1, wherein the disease is renal hypertension.  Claim 26 of the cited patent discloses the method of claim 1, wherein the disease is diabetes.  Claim 27 of the cited patent discloses the method of claim 1, wherein the disease is obesity.  Claim 28 of the cited patent discloses the method of claim 1, wherein the treatment site comprises a main renal artery branch, an extra-renal artery branch, or a combination thereof, wherein the method results in renal norepinephrine reduction of at least 40%.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783